* Corpus Juris-Cyc. References: Criminal Law, 17 C.J., p. 331, n. 45. Homicide, 30 C.J., p. 162, n. 77; p. 196, n. 80.
The court below committed no error in admitting evidence of the various assaults made by the appellant upon the deceased prior to the assault which immediately preceded his death, for the jury were warranted in believing from the evidence that these assaults, because of the decedent's anaemic condition, contributed to his death.
The evidence of the witnesses which tended to show that an assault on some one was being made, but who themselves did not identify either the assailant or the person assaulted, was properly admitted, for the identity of each was established by another witness.
Assuming that the various opinions as to the cause of the decedent's death expressed by nonexpert witnesses should not have been admitted, and that the evidence that complaints were made by the appellant's neighbors *Page 452 
to the sheriff prior to the decedent's death of the treatment by the appellant, should also not have been admitted, their admission, on this record, is clearly within the rule of harmless error. The verdict is manifestly correct.
Affirmed.